His Honor Judge Tourgee, at the Fall Term, 1870, of the said Court, being of opinion with the plaintiff, ordered the judgments   (145) to be reversed, and the cases be placed upon the trial docket, and the defendant appealed.
We have carefully examined the provisions of the Code cited by the plaintiff's counsel to establish the proposition that "a summons before a magistrate cannot be executed without leaving copies, as in the case of the same process returnable to the Superior Court," but we have arrived at a different conclusion, and are of opinion that the judgment below must be reversed. *Page 112 
C.C.P., sec. 82, prescribes the manner in which the summons, in civil actions in the Superior Courts, is to be served. And C.C.P., sec. 504, Rule XV, enacts that the provisions of C.C.P. respecting forms of actions, parties to actions, the times of commencing actions, and theservice of process upon corporations shall apply to Justices' Courts.
Now when we bear in mind that C.C.P., sec. 82, prescribes the manner of serving process. 1. When the suit is against a corporation. 2. When it is against a minor. 3. When it is against a person judicially declared to be of unsound mind, etc., and, 4. In all other cases; and see that the Rules of proceeding in Justices' Courts only adopt the provisions of sec. 82, as to the service of process upon a corporation, we must conclude that in all other cases, it was intended that the manner of service should, or at least might be, different from that prescribed for the Superior Courts.Expressio unius exclusio alterius.
We are confirmed in this opinion by reference to Rule II of the same section, which enacts that the pleadings before a Justice's Court may be either oral or written.
We can see no good reason for such nicety in the service of (146)  process, as to require a written summons to be left with the defendant when the pleadings before the Court may be oral.
Judgment reversed, and petition dismissed.
Per curiam.
Judgment reversed.